Citation Nr: 9932120	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-40 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental condition (for 
compensation purposes).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training from April 
1964 to September 1964.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1995 
RO decision which denied service connection for a dental 
condition (for compensation purposes).  A personal hearing 
was held at the RO in May 1996.  


FINDING OF FACT

The appellant has not submitted competent evidence of a 
plausible claim for service connection for a dental condition 
(for compensation purposes).  


CONCLUSION OF LAW

The claim for service connection for a dental condition (for 
compensation purposes) is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant served in the Army Reserve including active 
duty for training from April 1964 to September 1964.  A 
review of his service medical records reveals that his dental 
condition was listed as acceptable on examination in February 
1964 for enlistment purposes.  On the accompanying medical 
history report, he related a history of severe tooth and gum 
trouble.  On the initial dental examination for active duty 
for training in April 1964, he was missing teeth numbers 4, 
5, 7, 10, 11, 14, 19, 20, and 30.  Dental disease of several 
other teeth, requiring treatment, was also noted.  The 
examiner noted poor oral hygiene and moderate calculus.  In 
June 1964, the serviceman had an extraction of tooth number 
6.  Several days later, he underwent incision and drainage 
for an alveolar abscess in the area of tooth number 6.  He 
complained of swelling on the right side of his face and had 
a post-extraction temperature of 100 degrees.  The diagnostic 
impression was cellulitis secondary to periapical abscess, 
tooth number 6.  He subsequently underwent an extraction of 
teeth numbers 8 and 9.  The diagnoses were cellulitis of 
buccal cavity in the area of teeth numbers 4-8 (cured); and 
dental abscess, teeth 8-9 extracted (cured).  No pertinent 
defect was noted at an August 1964 examination for release 
from active duty for training.  A November 1968 periodic 
examination for retention in the Army Reserve shows that all 
of the upper teeth were missing and replaced by a denture; 
three lower teeth were also missing.  On an accompanying 
medical history form, the reservist reported he had an 
infected tooth removed in the Army.  

In June 1995, the former serviceman submitted a claim for VA 
compensation for a dental condition.  He reported that during 
service in 1964 he developed a bad toothache and went to the 
dispensary where the tooth was removed; at the time of that 
incident he had a pre-existing tooth infection, and he 
developed complications from the pulled tooth; and he then 
was hospitalized and had all his upper teeth extracted.  He 
reported post-service treatment by Dr. Nimberg.

In a June 1995 letter, Richard Nimberg, D.M.D. indicated that 
he began treating the appellant in 1982 for periodontitis.  
He stated that treatment was non-surgical in nature; however, 
localized surgery was completed in December 1982 and August 
1983.  Dr. Nimberg said that there was no relationship 
between periodontal therapy and any disability claimed by the 
appellant.  In a subsequent letter in July 1995, Dr. Nimberg 
noted that periodontal surgery was performed on the lower, 
left cuspid area in December 1982.  The doctor also noted 
that surgery in August 1983 included the removal of redundant 
tissues in the upper arch in order to provide the appellant 
with a suitable upper denture.  

In an October 1995 letter, the appellant's sister-in-law 
indicated that in June 1964 she visited him during a 
hospitalization for a severe gum infection.  She stated that 
his upper teeth were extracted due to the infection.  She 
noted that he had quite a bit of drainage from his gums and 
mouth.  She said that an upper plate was eventually made for 
him.  

During a May 1996 RO hearing, the appellant testified that he 
had a painful tooth extracted during active duty for training 
in 1964.  He denied a history of poor dental hygiene and 
stated that the infection began after the initial tooth 
extraction.  He maintained that extraction of 13-15 of his 
upper teeth became necessary due to the military's improper 
treatment of his gum infection.  He stated that he had upper 
plates made every three to four years.  He testified that his 
doctors opined that his dental condition was related to 
military service.  

In various written statements, including one dated in October 
1999, the appellant gave a similar account of the dental 
treatment in service, and he noted he had to wear dentures.

II.  Analysis

The former serviceman claims service connection for a dental 
condition, for VA compensation purposes.  

Service records show he was missing a number of teeth when he 
commenced active duty for training in 1964, and he required 
treatment for dental disease of several other teeth.  He had 
additional upper teeth extracted during service in 1964 by 
reason of dental disease including an alveolar abscess, and 
he subsequently was provided with dentures for missing teeth.  
Post-service medical records indicate treatment for 
periodontal disease beginning in the 1980s.

The appellant's claim for compensation for a dental condition 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not done so, 
there is no VA duty to assist him in developing the claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); Woodson 
v. Brown, 8 Vet.App. 352 (1995), aff'd 87 F. 3d 1304 
(Fed.Cir. 1996).

Treatable carious teeth, replaceable missing teeth, dental 
and alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions and may be 
considered service connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998) [these provisions were recently 
moved to revised 38 C.F.R. § 3.381 (1999)].  In short, 
compensation is barred for these dental conditions.  The 
evidence shows that the appellant's dental conditions in 
service involved dental disease including an alveolar 
abscess; his extracted teeth have been replaced by dentures; 
and he has had periodontal disease after service.  The 
regulation precludes service connection for compensation 
purposes for his dental conditions.  Under such 
circumstances, his claim for service connection for a dental 
condition, for compensation purposes, is implausible and not 
well grounded.  38 U.S.C.A. § 5107(a); Woodson, supra.

The Board notes that even if service connection were 
established for the appellant's dental conditions, such would 
not lead to eligibility for VA dental treatment under any of 
the categories of the law, as set forth in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  His noncompensable dental conditions 
do not fall within the described eligibility categories.  
Moreover, service connection for dental conditions and 
eligibility for VA dental treatment are generally limited to 
"veterans" who performed "active service."  The 
appellant's "active duty for training" (without a service-
connected disability from such service) does not constitute 
"active service" and does not render him a "veteran" for 
purposes of such benefits.  See defininitions in 38 U.S.C.A. 
§ 101 and 38 C.F.R. §§ 3.1, 3.6.  Thus, a claim for service 
connection for a dental condition for treatment purposes also 
would be implausible and not well grounded.  38 U.S.C.A. 
§ 5107(a); Woodson, supra.  

In the absence of competent evidence to support service 
connection of a dental condition, for compensation or 
treatment purposes, the claim must be denied as not well 
grounded.  Id.


ORDER

Service connection for a dental condition is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

